DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, there is recited a “food processing system”, but there is no recitation of any structure which would define a food processing system. The claim merely recites a “container” for receiving food. It is unclear what is defined structurally by “a configuration of said processing”. Applicant states that the configuration is determined by a position of the food as it enters the container. There is recited structure for positioning food with respect to the container or any elements which would configure the food in any particular pattern or arrangement.
	In claim 2, applicant states that “each configuration cuts said food item”. But, again there is no structure recited to define a “configuration”.
	In claim 6, the recited first and second positions of the food item are vague and indefinite. There is recited no structure for positioning food items, nor is there any structure recited defining a food processor which would have a center or outer periphery.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conti et al. ‘820.
	There is disclosed in Conti a food processing system, comprising: stationary blade plate arrangement 44 including cutting configurations 56, 57 having a plurality of blades arranged at different positions thereon, each of the blades having a distinct cutting configuration; a container 18 for receiving a food item processed by the cutting configurations, the position of the food item as it enters the container being determined by the cutting configurations; a lid 122 including an opening being arranged in communication with the container, the opening being movable between a plurality of positions (rotated, or lifted); and a rotatable assembly 14, 16 for movement of a rotatable blade assembly 20.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinkert (DE 2036055).
	There is disclosed in Quinkert a food processing system, comprising: stationary blade plate arrangement 3 including cutting configurations 18 having a plurality of blades 9, 10 arranged at different positions 19, 20 thereon, each of the blades having a distinct cutting configuration; and a container 1 for receiving a food item processed by the cutting configurations, the position of the food item as it enters the container being determined by the cutting configurations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. or Quinkert in view of Tremblay.
	Tremblay discloses that it is known in the art to mount a rotatable blade assembly 36 adjacent an underside of a cutting configuration 38. 
	It would have been obvious to one skilled in the art to modify the rotatable blade and cutting configuration arrangement of Conti or Quinkert with that taught in Tremblay, and locate the rotating blade adjacent the underside of the cutting configuration, in order to provide an alternative arrangement for slicing the vertically cut food pieces.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti et al. or Quinkert in view of Wouters (FR 2310844).
	Wouters discloses, in a food processing system, the use of an oscillating blade assembly 5, 12 configured to cut food items in a vertical direction, the oscillating blade assembly being driven by rotation of a rotatable assembly 8, 9.
	It would have been obvious to one skilled in the art to provide the food processing system of Conti et al. or Quinkert with the oscillating blade assembly disclosed in Wouters, in order to provide an additional means of cutting food pieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761